MIRARCHI, Jr., Senior Judge,
dissenting:
Robert J. Petrilla (Claimant) sustained a grievous work-related injury which rendered him a paraplegic and confined him to a wheelchair. He required home nursing care and medically necessary transportation. I must respectfully dissent to the Majority’s conclusion that a van equipped with special devices designed to enable Claimant to travel in his wheelchair does not constitute an “orthopedic appliance” under Section 306(f) of the Workers’ Compensation Act.1
The Harmarville Center prescribed a specially equipped van for Claimant because he could no longer transport himself in a standard size car with modified controls due to his medical conditions. Claimant requested $37,940 for such a van.2 Employer is willing *628to provide necessary modifications to a van, but refuses to provide a van itself. Employer contends that the van requested by Claimant does not fall within “orthopedic appliances” under Section 306(f).3
In Rieger v. Workmen’s Compensation Appeal Board (Barnes & Tucker Co.), 104 Pa.Cmwlth.42, 521 A.2d 84 (1987), this Court held that a wheelchair is an orthopedic appliance, and .that devices which will aid the claimant in the use of his wheelchair, such as the bars placed in a bathroom, ramps leading to and from his home, and hand controls in an automobile, also fall within the definition of “orthopedic appliances” under Section 306(f). The Court reasoned:
[A] wheelchair was in fact a necessity for the claimant, and if a wheelchair is necessary, then it logically follows that minor modifications needed to facilitate the use of the appliance must also be considered a necessity....
[T]he intent of the Act is not that a claimant be forced either to rely upon the charity of his family and friends or to rely upon hired assistance in order to perform those daily tasks, duties and business that he was previously able to perform, when a simple, inexpensive remedy is available at hand. If the claimant’s injuries make it impossible to leave his home, the remedial nature of the Act would be frustrated by a failure to provide a one-time expenditure.
Id. at 87.
In the matter sub judice, the referee accepted Dr. Brenes’ testimony and found that due to his conditions of bilateral carpal tunnel syndrome and rotator cuff syndrome in his right shoulder, which are related to the 1979 work injury, Claimant was no longer able to transport himself in a standard size automobile with modified controls, and that he therefore needed a van with various modifications. Dr. Brenes stated in his July 21, 1992 medical report:
I have, therefore, prepared a prescription for the type of vehicle that will be necessary to allow Mr. Petrilla to transport himself from place to place. I believe that such a vehicle is a medical necessity as it will enable him to obtain treatment without assistance and possibly alleviate the existing home care needs.
As in Rieger, if the Claimant’s injuries make it impossible to leave his home, the remedial nature of the Act would be frustrated by a failure to provide a onetime expenditure. I, therefore, conclude that the van requested by Claimant in this matter falls within orthopedic appliances under Section 306(f). The referee found that the total bid for the requested modified van submitted by Claimant was not itemized and called for a more expensive model, equipment and furnishings than approved as necessary by the Harmarville Center.4 Hence, I would reverse the order of the Board to the extent that it affirmed the referee’s decision to deny Claimant’s request for the van, and remand this matter to the Board who in turn would refer the matter to the referee for a determination of a reasonable amount to be awarded to Claimant for the prescribed van.

. Act of June 2, 1915, P.L. as amended, 77 P.S. § 531. Section 306(f) was renumbered as Section 306(f.l) when the Act was amended in 1993.


. The Referee denied Claimant’s petition concluding that the requested van does not fall within “orthopedic appliances” under Section *628306(f). Referees are now called Worker’s Compensation Judges under the new Amendments to Section 401 of the Act. Because this action was commenced prior to the effective date of the Amendments, this Court will continue to refer to Francis J. DeSimone as a referee and not as a Workers’ Compensation Judge.


. This Court’s scope of review is limited to determining whether necessary findings of fact are supported by substantial evidence, whether an error of law was committed, or whether constitutional rights were violated. Lenzner Coach Lines v. Workmen’s Compensation Appeal Board (Nymick), 158 Pa.Cmwlth.582, 632 A.2d 947 (1993).


. Referee's Findings of Fact No. 14.